               Case 2:18-cv-01191-JLR Document 79 Filed 04/30/20 Page 1 of 11




1                                                                        HON. JAMES L. ROBART
2

3

4

5

6

7

8
                                       UNITED STATES DISTRICT COURT
9                                     WESTERN DISTRICT OF WASHINGTON
                                                AT SEATTLE
10

11   J.R., by and through his parents and
     guardians, Ju.R. and Ja.R., individually, on      NO. 2:18-cv-01191-JLR
12   behalf of similarly situated individuals,
                                                       AMENDED STIPULATED ORDER:
13                                  Plaintiff,
                                                       (1) FINALLY APPROVING
14             v.                                          SETTLEMENT AGREEMENT;
15
     BLUE CROSS AND BLUE SHIELD OF                     (2) APPROVING DISBURSEMENTS
     ILLINOIS; CATHOLIC HEALTH                             PURSUANT TO SETTLEMENT
16   INITIATIVES MEDICAL PLAN; and                         AGREEMENT;
     CATHOLIC HEALTH INITIATIVES,                      (3) APPROVING PAYMENT OF
17
                                    Defendants.            ATTORNEYS FEES, LITIGATION
18                                                         COSTS AND CASE
                                                           CONTRIBUTION AWARD;
19
                                                       (4) ESTABLISHING A LATE CLAIM
20
                                                           DEADLINE DUE TO COVID-19;
                                                           AND
21                                                     (5) ORDERING FINAL REPORT ON
                                                           DISBURSEMENT OF QUALIFIED
22
                                                           SETTLEMENT FUND
23
                                                       NOTED FOR HEARING:
24
                                                        April 15, 2020
25

26

                                                                         McKENZIE ROTHWELL
                                                                     BARLOW & COUGHRAN, P.S.
     AMENDED STIPULATED ORDER FINALLY                              1325 FOURTH AVENUE, SUITE 910
     APPROVING SETTLEMENT AGREEMENT, ETC. – 1                             SEATTLE, WA 98101
                                                                             (206) 224-9900
     [Case No. 2:18-cv-01191-JLR]
               Case 2:18-cv-01191-JLR Document 79 Filed 04/30/20 Page 2 of 11




1                                       I.   BACKGROUND

2             On November 25, 2019, the Court preliminarily approved a proposed Settlement
3    Agreement between Plaintiff on behalf of the Class and Defendants Catholic Health

4    Initiatives (now known as CommonSpirit Health and referred to herein as “CHI”), the

5    Catholic Health Initiatives Medical Plan (“the Plan”), and Blue Cross and Blue Shield of

6    Illinois (“BCBSIL”), (collectively, “Defendants”). Dkt. No. 60; Dkt. No. 61. In conjunction

7    with that Order, the Court directed CHI and the Plan to transmit the names and

8    addresses of the Class Notice Recipients located after a reasonable search to the Claims

9    Processor within 60 days of the entry of the Order. Dkt. No. 60, ¶4. In an amendment to

10   the initial Order Preliminarily Approving the Settlement Agreement, the Court directed

11   the Claims Processor to mail the Class Notice and partially revised Claim Form Materials

12   (Dkt. No. 54-2; Dkt. 62-1) to the Class Notice Recipients within 20 days of receiving the

13   names and addresses of Class Notice Recipients from Defendants. Dkt. 60, ¶5; Dkt. 63,

14   ¶2. By February 13, 2020, all Class Notices and Claim Form Materials were initially

15   mailed in accordance with the class notice procedures. Dkt. No. 64, ¶¶4-7. Class counsel

16   also established a settlement web page within 30 days of the date of the Order

17   Preliminarily Approving Settlement Agreement, that contained the Class Notice, the

18   Claim Form Materials and key filings in the litigation, including the Motion for

19
     Attorneys’ Fees, Litigation Costs and Incentive Awards. Hamburger Decl. ¶3. See

20
     http://www.symslaw.com/chisettlement/.

21
              The Order also provided that class members who wished to comment on or object

22
     to the proposed Agreement were required to do so by April 1, 2020. Class members were

23
     informed of their rights and of this deadline in the notices that were mailed to them and

     via links on Class counsel’s website.
24

              The Order further scheduled a final settlement hearing, which was held on April
25
     15, 2020, to consider objections and comments by class members and to determine
26

                                                                         McKENZIE ROTHWELL
                                                                     BARLOW & COUGHRAN, P.S.
     AMENDED STIPULATED ORDER FINALLY                              1325 FOURTH AVENUE, SUITE 910
     APPROVING SETTLEMENT AGREEMENT, ETC. – 2                             SEATTLE, WA 98101
                                                                             (206) 224-9900
     [Case No. 2:18-cv-01191-JLR]
               Case 2:18-cv-01191-JLR Document 79 Filed 04/30/20 Page 3 of 11




1
     whether the proposed Agreement is fair, reasonable, adequate and should be approved
2
     by the Court.
3
                                                II. FINDINGS
4
              1.         The parties have reached a Settlement Agreement providing prospective
5
     coverage of medically necessary Applied Behavior Analysis (ABA) therapies to treat
6
     Autism and a claims process for reimbursement of previously uncovered ABA therapies,
7
     the exact terms of which are set out in the Agreement.
8
              2.         This Agreement also establishes a settlement fund of $800,000. Under the
9
     terms of the Agreement, this fund will be used to pay retrospective claims for
10
     unreimbursed ABA therapy services during the class period, attorneys’ fees and costs,
11
     case contribution awards, costs of claims administration, and taxes. If funds remain after
12
     these payments, then the residual funds will be returned to CHI.
13
              3.         The Agreement provides that an independent claims administrator will
14
     receive and process claims, and it provides for an appeal process in the event of a dispute
15
     over whether a claim should be paid.
16
              4.         The Court’s Order and a subsequent Stipulated Order Modifying
17
     Settlement Approval Process and Class Notice Package required the Claim Processor to
18
     mail court-approved notices, claim forms, and a “Certification of Payment(s)” to class
19
     members by direct mail.            The notices informed class members that they had an
20
     opportunity to object or submit comments to the Court regarding the proposed
21
     Agreement and that they must do so in writing by April 1, 2020.
22
              5.         Consistent with the Order, Defendants provided notices and materials
23
     required under the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1715(b).
24
              6.         Class notices were mailed initially to 21,423 participants and beneficiaries
25
     in the CHI Medical Plan. The Claims Processor reports that it checked the addresses
26
     against the National Change of Address database before mailing and that it would
                                                                              McKENZIE ROTHWELL
                                                                          BARLOW & COUGHRAN, P.S.
     AMENDED STIPULATED ORDER FINALLY                                   1325 FOURTH AVENUE, SUITE 910
     APPROVING SETTLEMENT AGREEMENT, ETC. – 3                                  SEATTLE, WA 98101
                                                                                  (206) 224-9900
     [Case No. 2:18-cv-01191-JLR]
               Case 2:18-cv-01191-JLR Document 79 Filed 04/30/20 Page 4 of 11




1
     conduct additional searches for addresses for notices that were returned. See generally
2
     Dkt. No. 64.
3
               7.        No class members objected to the Settlement Agreement.              No class
4
     members submitted comments.             A total of 5 claims were received by the Claims
5
     Processor by April 1, 2020. The total value of these claims, before they are adjudicated
6
     by the Claims Processor, together with the claim of the named plaintiff is approximately
7
     $82,242.75.
8
                                            III. CONCLUSIONS
9
               8.        Rule 23(e) provides that “a class action shall not be dismissed or
10
     compromised without the approval of the court….” Compromise and arbitration of
11
     complex litigation is encourage and favored by public policy. See Simula, Inc. v. Autoliv,
12
     Inc., 175 F.3d 716, 719 (9th Cir. 1999).
13
               9.        A presumption of fairness and adequacy attaches to a class action
14
     settlement reached in arm’s-length negotiations by experienced class counsel after
15
     meaningful discovery. See, e.g., Officers for Justice v. Civil Service Com., 688 F.2d 615, 625
16
     (9th Cir. 1982); Pickett v. Holland Am. Line-Westours, Inc., 145 Wn.2d 178, 209, 35 P.3d 351
17
     (2001).
18
               10.       The following factors are generally considered when determining whether
19
     a settlement is fair, adequate and reasonable: the likelihood of success by plaintiff; the
20
     amount of discovery or evidence; the settlement terms and conditions; recommendation
21
     and experience of counsel; future expense and likely duration of litigation;
22
     recommendation of neutral parties, if any; number of objectors and nature of objections;
23
     and the presence of good faith and absence of collusion. Officers for Justice, 688 F.2d at
24
     625.
25

26

                                                                           McKENZIE ROTHWELL
                                                                       BARLOW & COUGHRAN, P.S.
     AMENDED STIPULATED ORDER FINALLY                                1325 FOURTH AVENUE, SUITE 910
     APPROVING SETTLEMENT AGREEMENT, ETC. – 4                               SEATTLE, WA 98101
                                                                               (206) 224-9900
     [Case No. 2:18-cv-01191-JLR]
               Case 2:18-cv-01191-JLR Document 79 Filed 04/30/20 Page 5 of 11




1
              11.        Based upon these factors, the Court finds that the Agreement is fair,
2
     reasonable, and in the best interests of the class. The requirement of Fed. R. Civ. P.23
3
     and due process have been satisfied.
4
              12.        Specifically, the Court concludes that the Agreement was the result of
5
     arm’s-length bargaining. It was reached after sufficient discovery and other litigation
6
     activity. Although the class had a strong likelihood of success, the key legal issues in the
7
     case had not been adjudicated, such that there was risk in proceeding with the litigation.
8
     A settlement in which class members will be able to continue to obtain coverage of
9
     medically necessary ABA therapies in the future, and full reimbursement for their ABA
10
     therapies, achieves the goals of the litigation. There is no evidence of collusion between
11
     the parties, and the agreement was reached in good faith.
12
              13.        The class was provided with adequate notice, and due process has been
13
     satisfied in connection with the distribution of the notice. As noted above, there were
14
     no objections to the proposed Agreement, and no opt-outs.
15
                               IV. CLASS NOTICE AND ADMINISTRATIVE COSTS
16
              14.        Upon the occurrence of the conditions set forth in section 2 of the
17
     Settlement Agreement, the Court authorizes the payment of claims administration
18
     costs/fees (totaling $63,903.60 as of April 15, 2020) from the Settlement Trust Fund to the
19
     Claims Administrator. Additional costs related to claims administration and arbitration
20
     costs may be paid out of the Settlement Trust Fund as they become due, as necessary.
21
     Class counsel shall document and submit those additional invoices and payments in
22
     connection with Class Counsel’s Final Report, described below.
23
                                    V. ATTORNEYS’ FEES AND LITIGATION COSTS
24
              15.        Class counsel is entitled to attorneys’ fees under the common fund
25
     doctrine. As permitted by the Agreement, class counsel has sought an award of 28% of
26

                                                                           McKENZIE ROTHWELL
                                                                       BARLOW & COUGHRAN, P.S.
     AMENDED STIPULATED ORDER FINALLY                                1325 FOURTH AVENUE, SUITE 910
     APPROVING SETTLEMENT AGREEMENT, ETC. – 5                               SEATTLE, WA 98101
                                                                               (206) 224-9900
     [Case No. 2:18-cv-01191-JLR]
               Case 2:18-cv-01191-JLR Document 79 Filed 04/30/20 Page 6 of 11




1
     the Settlement Amount. That request is granted, and the Court awards $224,000 as
2
     attorneys’ fees to class counsel.
3
              16.        Class counsel is also entitled to payment of litigation costs. As permitted
4
     by the Agreement class counsel sought reimbursement of $9,008.14 in litigation costs.
5
     That request is granted, and the Court awards $9,008.14 in litigation costs to class
6
     counsel.
7
              17.        No objections were received to class counsel’s fee request or the request for
8
     reimbursement of litigation costs.
9
              18.        Upon the occurrence of the conditions set forth in Section 2 of the
10
     Settlement Agreement, class counsel is authorized to distribute attorneys’ fees and
11
     litigation costs from the Settlement Trust Fund to class counsel.
12
                                    VI. CASE CONTRIBUTION AWARDS
13
              19.        Upon the occurrence of the conditions set forth in Section 2 of the
14
     Settlement Agreement, J.R., by and through his parents Ja.R. and Ju.R. are awarded a
15
     case contribution award in the sum of $10,000 as described in the Settlement Agreement.
16
     The Court authorizes the disbursement of these funds from the Settlement Trust Fund.
17
              20.        No objections were received to the request for case contribution awards.
18
                                    VII. PAYMENTS TO CLASS MEMBERS
19
              21.        Upon the occurrence of the conditions set forth in Section 2 of the
20
     Settlement Agreement, the Court authorizes the payment of approved class member
21
     claims. The Court authorizes the disbursement of these funds from the Settlement Trust
22
     Fund. Class members must negotiate their checks within 90 days of issuance. Class
23
     counsel may extend this deadline on request from a class member and is authorized to
24
     issue replacement checks for lost checks without further approval of the Court.
25
              22.        Upon the occurrence of the conditions set forth in Section 2 of the
26
     Settlement Agreement, the Court authorizes the payment of $18,674.00 to the parents of
                                                                               McKENZIE ROTHWELL
                                                                           BARLOW & COUGHRAN, P.S.
     AMENDED STIPULATED ORDER FINALLY                                    1325 FOURTH AVENUE, SUITE 910
     APPROVING SETTLEMENT AGREEMENT, ETC. – 6                                   SEATTLE, WA 98101
                                                                                   (206) 224-9900
     [Case No. 2:18-cv-01191-JLR]
               Case 2:18-cv-01191-JLR Document 79 Filed 04/30/20 Page 7 of 11




1
     J.R., pursuant to Sections 8.3 and 8.5 of the Agreement, reflecting the documented
2
     amount of unreimbursed ABA claims incurred by J.R.                   The Court authorizes the
3
     disbursement of these funds from the Settlement Trust Fund.
4
                 VIII. ESTABLISHMENT OF LATE CLAIM DEADLINE DUE TO COVID-19
5
              23.        Class Counsel anticipates that Late Claims (claims arriving at the Claims
6
     Administrator after April 1, 2020 and by June 1, 2020) may be submitted to the claims
7
     administrator, due the COVID-19 crisis.
8
              24.        The parties agree that Late Claims should be accepted by the claims
9
     administrator through June 1, 2020.
10
              25.        Class counsel shall post notice about the acceptance of Late Claims on its
11
     website, but will note that whether and how the Court will approve the payment of Late
12
     Claims is uncertain.
13
              26.        The parties shall meet and confer regarding the Late Claims received by
14
     June 1, 2020, to determine if they can reach agreement regarding a proposal for how Late
15
     Claims should be administered. If the parties reach agreement, they should submit a
16
     joint proposal regarding Late Claims. If no agreement is reached, each party may submit
17
     a proposal to the Court regarding how the Court should address the Late Claims.
18
              27.        The parties must file their Late Claims Processing proposal(s), either jointly
19
     or separately, by no later than May 15, 2020.
20
              IX. CLASS COUNSEL’S FINAL REPORT, DISMISSAL AND REVERSION TO
21                                         CHI.

22            28.        Class Counsel shall submit a final report to the Court regarding claims

23   processing and disbursement of funds from the Qualified Settlement Fund by no later

24
     than 30 days after the Claims Processor processes all valid claims, including any Late

25
     Claims authorized for payment by the Court. The Report shall detail the payment of

26
     court-awarded attorneys’ fees, costs, expenses, case contribution award, costs of

                                                                                McKENZIE ROTHWELL
                                                                            BARLOW & COUGHRAN, P.S.
     AMENDED STIPULATED ORDER FINALLY                                     1325 FOURTH AVENUE, SUITE 910
     APPROVING SETTLEMENT AGREEMENT, ETC. – 7                                    SEATTLE, WA 98101
                                                                                    (206) 224-9900
     [Case No. 2:18-cv-01191-JLR]
               Case 2:18-cv-01191-JLR Document 79 Filed 04/30/20 Page 8 of 11




1
     notice/administration, payment of class member claims, taxes and an agreed-upon or
2
     court-approved “holdback amount” necessary to complete the activities of and close the
3
     Qualified Settlement Fund. At the same time, Class Counsel shall file a proposed Order
4
     of Dismissal.
5
              29.        All remaining funds, if any, in the Qualified Settlement Fund shall be
6
     returned to CHI within 60 days of the entry of the Order of Dismissal, and consistent
7
     with the requirements of the Settlement Agreement. Any part of the “holdback amount”
8
     remaining after payment of all expenses and other liabilities of the Qualified Settlement
9
     Fund, shall be returned to CHI, upon closure of the Qualified Settlement Fund.
10
                                                 X. ORDER
11
              It is hereby ORDERED that:
12
              1.         The Settlement Agreement is approved as fair, reasonable and adequate
13
     under Fed. R. Civ. P. 23, and its terms shall bind class members, since no class member
14
     opted-out.
15
              2.         Class counsel is awarded attorneys’ fees, litigation costs, and
16
     reimbursement of costs of notice and administration, as set forth above. These amounts
17
     are authorized to be paid to class counsel from the Settlement Trust Fund.
18
              3.         Class counsel and/or its designee is also authorized to distribute checks to
19
     class members and the named plaintiff in accordance with the Agreement and this
20
     Order, as approved by the Claims Processor or on appeal. These amounts are authorized
21
     to be paid from the Settlement Trust Fund.
22
              4.         Case contribution award of $10,000 to Plaintiff J.R. by and through his
23
     parents Ja.R. and Ju.R. as set forth in the Agreement is approved, and class counsel is
24
     authorized to distribute that sum from the Settlement Trust Fund to the parents of J.R.
25
              5.         Class counsel is authorized to pay the continuing costs of claims
26
     administration and class notice from the Settlement Trust Fund. Class counsel shall
                                                                              McKENZIE ROTHWELL
                                                                          BARLOW & COUGHRAN, P.S.
     AMENDED STIPULATED ORDER FINALLY                                   1325 FOURTH AVENUE, SUITE 910
     APPROVING SETTLEMENT AGREEMENT, ETC. – 8                                  SEATTLE, WA 98101
                                                                                  (206) 224-9900
     [Case No. 2:18-cv-01191-JLR]
               Case 2:18-cv-01191-JLR Document 79 Filed 04/30/20 Page 9 of 11




1
     document these such payments to the Court in a Final Report submitted at the
2
     conclusion of this matter.
3
              6.         Class counsel is ordered to submit a Final Report in accordance with the
4
     Agreement and this Order.
5
              7.         The Claims Administrator is authorized to accept Late Claims (claims
6
     submitted between April 2, 2020 and June 1, 2020) from class members.
7
              8.         By no later than May 15, 2020, the parties shall jointly or individually
8
     submit a proposal or proposals addressing the administration and payment of Late
9
     Claims.
10
              9.         Class counsel is authorized to distribute to CHI any funds remaining after
11
     the payment of court-awarded attorneys’ fees, costs, expenses, case contribution award,
12
     costs of notice/administration, payment of class member claims, taxes and an agreed-
13
     upon or court approved “holdback amount” necessary to complete the activities of and
14
     close the Qualified Settlement Fund. When the Qualified Settlement Fund is closed,
15
     Class counsel is authorized to distribute any remaining funds to CHI.
16
              10.        The Court shall retain jurisdiction over this matter until the Qualified
17
     Settlement Fund is closed and an Order of Dismissal is entered.
18
              11.        This is a final appealable Order. See Fed. R. App. P. 4(a).
19
              It is so ORDERED, nunc pro tunc to April 15, 2020, this 30th day of April, 2020.
20

21

22

23
                                                            A
                                                            JAMES L. ROBART
24
                                                            United States District Judge

25

26

                                                                               McKENZIE ROTHWELL
                                                                           BARLOW & COUGHRAN, P.S.
     AMENDED STIPULATED ORDER FINALLY                                    1325 FOURTH AVENUE, SUITE 910
     APPROVING SETTLEMENT AGREEMENT, ETC. – 9                                   SEATTLE, WA 98101
                                                                                   (206) 224-9900
     [Case No. 2:18-cv-01191-JLR]
              Case 2:18-cv-01191-JLR Document 79 Filed 04/30/20 Page 10 of 11




1    Presented by:
2
      McKENZIE ROTHWELL BARLOW
3
      & COUGHRAN, P.S.
4
          /s/ Jeffrey G. Maxwell
5     Jeffrey G. Maxwell (WSBA # 33503)
      Attorneys for Defendant
6
      Catholic Health Initiatives Medical Plan
7     and Catholic Health Initiatives

8    GROOM LAW GROUP, CHTD.
9
        /s/ Kara Wheatley per email authorization
10   Lars C. Golumbic (Admitted pro hac vice)
     Kara Wheatley (Admitted pro hac vice)
11   Paul J. Rinefierd (Admitted pro hac vice)
     Attorneys for Defendant
12
     Catholic Health Initiatives Medical Plan
13   and Catholic Health Initiatives

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                  McKENZIE ROTHWELL
                                                              BARLOW & COUGHRAN, P.S.
     AMENDED STIPULATED ORDER FINALLY                       1325 FOURTH AVENUE, SUITE 910
     APPROVING SETTLEMENT AGREEMENT, ETC. – 10                     SEATTLE, WA 98101
                                                                      (206) 224-9900
     [Case No. 2:18-cv-01191-JLR]
              Case 2:18-cv-01191-JLR Document 79 Filed 04/30/20 Page 11 of 11




1                                       CERTIFICATE OF SERVICE
2           I hereby certify that on April 30, 2020, I caused the foregoing to be electronically
3
     filed with the Clerk of the Court using the CM/ECF system, which will send notification
     of such filing to the following:
4
              •    Lisa M.C. Elizondo
5                  lelizondo@kilpatricktownsend.com, irountree@kilpatricktownsend.com,
                   lisa.mc.elizondo@gmail.com
6
              •    Lars S. Golumbic
7
                   lgolumbic@groom.com
              •    Daniel S. Gross
8
                   daniel@sylaw.com, matt@sylaw.com, theresa@sylaw.com, stacy@sylaw.com
9             •    Eleanor Hamburger
                   ehamburger@sylaw.com, matt@sylaw.com, theresa@sylaw.com, stacy@sylaw.com
10
              •    Jeffrey G. Maxwell
11                 jeffreym@mrbclaw.com, jodiw@mrbclaw.com

12            •    Gwendolyn C. Payton
                   GPayton@kilpatricktownsend.com, irountree@kilpatricktownsend.com
13
              •    Paul J. Rinefierd
14                 prinefierd@groom.com, jcolumbro@groom.com
              •    Richard E. Spoonemore
15
                   rspoonemore@sylaw.com, matt@sylaw.com, rspoonemore@hotmail.com,
16                 theresa@sylaw.com, stacy@sylaw.com
              •    Kara Wheatley
17
                   kwheatley@groom.com
18
             I further certify that I have mailed by United States Postal Service the document
19   to the following non CM/ECF participants:

20            •    (No manual recipients)

21
                         DATED: April 30, 2020, at Seattle, Washington.
22
                                                     /s/ Jeffrey G. Maxwell
23                                                Jeffrey G. Maxwell (WSBA # 33503)
24

25

26

                                                                            McKENZIE ROTHWELL
                                                                        BARLOW & COUGHRAN, P.S.
     AMENDED STIPULATED ORDER FINALLY                                 1325 FOURTH AVENUE, SUITE 910
     APPROVING SETTLEMENT AGREEMENT, ETC. – 11                               SEATTLE, WA 98101
                                                                                (206) 224-9900
     [Case No. 2:18-cv-01191-JLR]
